Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Claims 1, 3, 5-12, 14, 16-20 are allowed.
Claims 2, 4, 13, 15 are cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dohyun Ahn (Reg. No. 63,237) on 6/9/2022.
The application has been amended as follow: 
This listing of claims will replace all prior versions, and listings, of claims in the application:

1.	(Currently amended)  A method of providing an Internet of Things (IoT) platform service, the method comprising:
	registering at least one device descriptor for common features of a plurality of devices, wherein the device descriptor comprises a transmission cycle of common data transmitted by the plurality of device, information on sensors common to the plurality of devices, information on controllable modules common to the plurality of devices, and information on semantics, format and periodicity of the common data transmitted by the plurality of devices;
	receiving a connection request from at least one IoT device;
	generating at least one shadow device corresponding to the at least one IoT device;
	receiving the common data from the at least one IoT device;
	determining that an error has occurred when the common data is not received according to the transmission cycle defined in the device descriptor; and
	updating a state of the at least one shadow device based on the common data received from the at least one IoT device.

2.	(Canceled)  

3.	(Previously Presented)  The method of claim 1, further comprising:
	determining a validity of the common data received from the at least one IoT device based on the at least one device descriptor between the receiving of the common data and the updating of the state of the at least one shadow device.

4.	(Canceled) 

5.	(Previously Presented)  The method of claim 3, wherein the determining of the validity comprises:
	determining that the received common data have an error when the data indicates a value outside a numerical range defined in the at least one device descriptor.

6.	(Previously Presented)  The method of claim 3, wherein the determining of the validity comprises:
	determining that the received common data have an error when the received common data is in a format different from a defined format defined in the at least one device descriptor.

7.	(Previously Presented)  The method of claim 3, wherein the determining of the validity comprises:
	determining that the received common data have an error when values of the common data fluctuate beyond a variable range defined in the at least one device descriptor.

8.	(Original)  The method of claim 1, further comprising:
	registering the at least one IoT device; and
	setting a device descriptor of the at least one IoT device as one of the at least one device descriptor.

9.	(Original)  The method of claim 1, further comprising:
	linking the at least one device descriptor to a predefined rule or a rule engine which defines the predefined rule.

10.	(Original)  The method of claim 9, wherein the predefined rule is configured to be related to one or more sensors defined in the at least one device descriptor.

11.	(Previously Presented)  The method of claim 9, further comprising:
	interpreting the common data received from the at least one IoT device based on a corresponding device descriptor, which is one of the at least one device descriptor and processing the common data by the predefined rule.

12.	(Currently amended)  An Internet of Things (IoT) platform server, comprising:
	a processor; and
	memory storing instructions thereon, the instructions when executed by the processor cause the processor to:
	 register at least one device descriptor for common features of a plurality of devices, wherein the at least one device descriptor comprises a transmission cycle of common data transmitted by the plurality of device, information on sensors common to the plurality of devices, information on controllable modules common to the plurality of devices, and information on semantics, format and periodicity of the common data transmitted by the plurality of devices;
	 communicate with at least one IoT device to receive the common data from the at least one IoT device; 
	generate at least one shadow device corresponding to the at least one IoT device;
	determine that an error has occurred when the common data is not received according to the transmission cycle defined in the device descriptor; and
	update a state of the at least one shadow device based on the common data received from the at least one IoT device.

13.	(Canceled)  

14.	(Previously Presented)  The IoT platform server of claim 12, wherein the instructions further cause the processor to determine a validity of the common data received from the at least one IoT device based on the at least one device descriptor.

15.	(Canceled) 

16.	(Previously Presented)  The IoT platform server of claim 14, wherein the processor determines that the received common data have an error when the common data indicate a value outside a numerical range defined in the at least one device descriptor.

17.	(Previously Presented)  The IoT platform server of claim 14, wherein the the processor determines that the received common data have an error when the received data are in a format different from a defined format defined in the at least one device descriptor.

18.	(Previously Presented)  The IoT platform server of claim 14, wherein the processor determines that the received common data have an error when values of the common data fluctuate beyond a variable range defined in the at least one device descriptor.

19.	(Previously Presented)  The IoT platform server of claim 12, wherein the processor interprets the common data received from the at least one IoT device based on a corresponding device descriptor, which is one of the at least one device descriptor and processes the common data by a predefined rule.

20.	(Currently amended)  A non-transitory computer readable storage medium in an Internet of Things (IoT) platform server, the medium storing instructions thereon, the instructions when executed by a processor cause the processor to perform operations of:
		registering at least one device descriptor for common features of a plurality of devices, wherein the at least one device descriptor comprises a transmission cycle of common data transmitted by the plurality of device, information on sensors common to the plurality of devices, information on controllable modules common to the plurality of devices, and information on semantics, format and periodicity of the common data transmitted by the plurality of devices;
	receiving a connection request from at least one IoT device;
	generating at least one shadow device corresponding to the at least one IoT device;
	receiving data from the at least one IoT device;
	determining that an error has occurred when the common data is not received according to the transmission cycle defined in the device descriptor; and
	updating a state of the at least one shadow device based on the common data received from the at least one IoT device.
	

Reason for allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest, registering at least one device descriptor for common features of a plurality of devices, wherein the at least one device descriptor comprises a transmission cycle of common data transmitted by the plurality of device, information on sensors common to the plurality of devices, information on controllable modules common to the plurality of devices, and information on semantics, format and periodicity of the common data transmitted by the plurality of devices, determining that an error has occurred when the common data is not received according to the transmission cycle defined in the device descriptor; and updating a state of the at least one shadow device based on the common data received from the at least one IoT device, in light of other features described in independent claims 1, 12 and 20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang
June 9, 2022
/LIANG CHE A WANG/Primary Examiner, Art Unit 2447